Citation Nr: 1213409	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  11-00 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred at the Seven Rivers Regional Medical Center on August 8, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1956 to January 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 determination of the Department of Veterans Affairs (VA), Medical Center (VAMC), in Gainesville, Florida.

In his December 2010 Appeal to Board of Veterans' Appeals (VA Form 9), the Veteran requested a hearing before the Board on the present matter; however, he failed to report for the hearing and his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702; 20.704 (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  As of August 8, 2010, the Veteran was enrolled in the VA health care system and had received medical service under authority of 38 U.S. Chapter 17 within the preceding 24 months and had no adjudicated service-connected disabilities.  

2.  On August 8, 2010, Seven Rivers Regional Medical Center emergency department provided the Veteran care for a condition, for which a reasonable prudent layperson would have concluded that delaying immediate medical attention would result in a hazard to life or health.  

3.  On August 8, 2010, no VA or other federal facility/provider was feasibly available and an attempt to use any such provider would not have been considered reasonable by a prudent layperson.  

4.  The Veteran is financially liable to the August 8, 2010, provider of emergency treatment, in the amount of $802.23, for which he has no health insurance coverage for payment or reimbursement and has no claim against any third party.



CONCLUSION OF LAW

The criteria have been met for payment or reimbursement of expenses incurred for service provided to the Veteran on August 8, 2010.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2011); 38 C.F.R. §§ 17.1000-17.1008 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants full payment of the unauthorized private medical expenses in question, which represents a complete grant of the benefits sought on appeal.  Thus, any discussion of VA's duty to notify and assist is unnecessary.

The Veteran presently seeks reimbursement for treatment furnished by a non-VAMC facility, maintaining that such care was emergent in nature and that a VAMC facility was not feasibly available.  

The record does not reasonably suggest, nor does he allege, that the non-VAMC facility treatment provided to the Veteran on August 8, 2010, was for a service-connected disability, for a nonservice-connected disability associated with and held to be aggravating a service-connected disability, or that he has be rated totally and permanently disabled do to a service-connected disability(ies), rendering 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 inapplicable to the present matter.  See Fritz v. Nicholson, 20 Vet. App. 507, 509-10 (2006).  

To establish entitlement to reimbursement for emergency treatment, at a non-VAMC facility, for a nonservice-connected condition the evidence must demonstrate that (I) the emergency services were provided in a hospital emergency department or a similar facility providing emergency care; (II) a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; (III) a VA or other federal facility was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson; (IV) care beyond the initial emergency evaluation and treatment was for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other federal facility, with the medical emergency lasting only until stabilization of the Veteran; (V) the Veteran was enrolled in the VA health care system at the time the emergency treatment was furnished and had received medical services under 38 U.S.C.A., Chapter 17 within two years before the non-VA emergency treatment; (VI) the Veteran is financially liable to the non-VA provider of the emergency treatment; (VII) the Veteran has no health insurance coverage for payment or reimbursement for the emergency treatment; (VIII) the Veteran has unsuccessfully exhausted claims reasonably available against a third party in the case of an accident or work-related injury; and (IX) the Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728, which applies primarily to emergency treatment for a service-connected disability.  See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.

A review of the determinations of the Gainesville VAMC and the contentions of the Veteran indicate that the only facts in dispute are whether (I) the Veteran's August 8, 2010, treatment was emergent in nature and (II) VA facilities were feasibly available to provide the care.  The Board will center the analysis to follow on these factors.  

An August 2010 private emergency treatment record shows that the Veteran presented to the emergency department at the Seven Rivers Regional Medical Center, experiencing ear pain, sinus congestion, pressure behind his eyes and an aching jaw, which had its onset four days prior.  After examining him and considering the relevant medical evidence of record, a private medical care provider diagnosed the Veteran as having acute otitis media and acute sinusitis and characterized the condition as emergent.  

An August 2010 VA urgent care treatment record shows the Veteran's subsequent treatment for ear related symptoms.  At this time, the Veteran relayed a virtually identical account of symptomatology, as noted above.  After a computed tomography (CT) scan and examination, the Veteran's previous diagnoses of sinus infection and ear dysfunction were continued and he was instructed as to the signs and symptoms under which he should seek further medical care.  

In connection with the present matter, the Gainesville VAMC obtained a November 2010 VA opinion, which simply states the Veteran's condition was not a medical emergency.  

Initially, the Board finds that the Veteran has provided a competent and credible account of ear related symptomatology, to include onset, increase in severity and pain.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In reaching this determination, the Board notes that the Veteran's account of symptomatology has been generally consistent, to include solely for the purpose of seeking and obtaining medical treatment.  Moreover, his account of symptoms is generally consistent with the medical evidence of record.  These factors taken together make the Veteran's statements, as to these matters, competent, credible and highly probative.  See Buchanan v. Nicholson, 452 F.3d at 1335; see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).

Further, in the present matter, the Board finds that given the circumstances present on August 8, 2010, a reasonable prudent person would have concluded that delaying immediate medical treatment would present a hazard to health or life.  The Veteran's December 2010 VA Form 9 reflects a very detailed, competent and credible account of the onset/duration, severity and symptomatology of his ear condition on August 8, 2010.  The Board finds this account, coupled with evidence he sought VA emergency treatment when identical symptoms subsequently arose, to provide highly probative evidence in favor of the claim.  Moreover, while a November 2011 VA opinion on the matter is conclusory and of little probative value, the August 2010 private medical record, tending to weigh in favor of the claim, reflects clear consideration of, and reliance on, (I) the Veteran's competent account of symptomatology; (II) the very detailed course of treatment on this occasion and other relevant medical evidence; and (III) relevant medical care providers' medical expertise to support the conclusion that the condition was a medical emergency.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Owens v. Brown, 7 Vet. App. 429, 433 (1991).  Being mindful that this is not a determination made in hindsight, the Board finds that the evidence of record, medical and lay, sufficiently establishes that a prudent layperson would have considered that the condition present August 8, 2010, was of such a nature that to delay seeking immediate medical care would present a hazard to health or life, within the meaning of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002.  See Swinney v. Shinseki, 23 Vet. App. 257, 264-65 (2009) (noting that the reasonable person test has both subjective and objective elements).  

On August 8, 2010, the Board finds that a VA facility was not feasibly available.  The record is clear and there is no reasonable dispute as to the Veteran's home address, the address of Seven Rivers Regional Medical Center and that the closest VAMCs to the Veteran's residence are located in Gainesville, Florida, and Law City, Florida.  As such, the Board may properly take judicial notice that the distance from the Veteran's residence to the Seven Rivers Regional Medical Center is approximately 14 miles; the Gainesville VAMC is approximately 56 miles; and the Lake City VAMC is approximately 97 miles.  See Smith (Brady) v. Derwinski, 1 Vet. App. 235, 238 (the Board "may take judicial notice of facts not subject to reasonable dispute." (emphasis omitted) (citing Fed. R. Evid. 201 (b))).  The Board finds that a VA facility was not in fact feasibly available on August 8, 2010, given such facility is approximately 56 miles or more away from his residence; moreover, given a comparable medical facility approximately 14 miles away from his residence, a prudent person in the Veteran's position would not have reasonably sought treatment from the aforementioned VAMCs.  See Washington.  

In sum, a prudent layperson would have reasonably deemed any delay in seeking immediate medical treatment for the Veteran's condition, as present on August 8, 2010, to have presented a hazard to health or life.  Further, on this date, a VA or other federal facility was not feasibly available and a prudent person would not have reasonably sought out treatment from the available VAMC.  Thus, all the elements of 38 U.S.C.A. § 1725, for payment of the expenses incurred by the Veteran at Seven Rivers Regional Medical Center on August 8, 2010, have been met and the claim is granted.  See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002


ORDER

Payment or reimbursement for unauthorized medical expenses provided at Seven Rivers Regional Medical Center on August 8, 2010, is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


